Per Curiam.

The defendant could be liable for rent only on the theory that he was the assignee of Friedman, who was the *764tenant of the premises in question under a lease from the plaintiff. An assignee is liable only for rent which falls due under the lease after the assignment. There can be no recovery against him for rent which became payable before the assignment, even though it were payable in advance for a period within which the assignment was made. McAdam on Landlord & Tenant, p. 283. It appears from the record that if there were any assignment at all, it was made after the due date of the rent in question. Consequently the defendant was not liable for it.
The judgment must, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.